Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Election
Applicant’s election with traverse of Group I and species of deactivated strain in the reply filed on 3/18/2022 is acknowledged. The traverse is based on the argument that the active strain and the deactivated (same) strain are not patentably distinct. This is not found persuasive for the reasons of record (see requirement for restriction dated 1/12/2022). Claim 2 (drawn to nonelected species) is withdrawn from further consideration pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim. 
Claims 1 and 18-27 are under examination. 

Priority
This application is a CON of 15/867,301 (filed 1/10/2018) ABN, claims foreign application TAIWAN 106102613 (filed 01/24/2017). 

Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the 112(a) rejections are hereby withdrawn.
In view of amended claims and applicant’s arguments, the Double Patenting rejections are hereby withdrawn.

The amendment to specification/drawing is accepted.

Maintenance of Rejections (including modification due to amendments):
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 18-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that the claims recite a natural phenomenon that do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP §2106.
The existing two-step analysis of subject-matter eligibility under 35 U.S.C. § 101 includes: (Step 1) must be directed to one of the four statutory categories recited in §101; (Step 2A) whether the claim is directed to judicial exceptions (i.e., a law of nature, natural phenomenon, or natural product); and (Step 2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims are directed to a natural phenomenon. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
Regarding Step 1 (Yes), all of the claims are drawn to a process under 35 U.S.C. § 101. 
Regarding Step 2A (Prong one, Yes), for independent claim 1, the judicial exception (JE) is a natural phenomenon. Claims direct to “administering to a subject an isolated strain” wherein no specific structure of the novel strain is claimed thus that the bacterial strain can be a nature occurring/growing product. Furthermore, the “administering…” step occurs naturally when the claimed isolated strain are consumed by animals. Does the claim recite additional elements that integrate the judicial exception into a practical application: (Prong two, No), because the identifying characteristics of the strain recited in claims 19-20 (direct to deactivated strain) and claim 21 (recites intended use of the strain) without providing structural limitations to the claimed strain, accordingly this limitation does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: Yes). 
Regarding Step 2B, the claimed method as a whole does not amounts to significantly more than the recited exception. The use of excipient/diluent/carrier together with the nature occurring strains is routine and conventional in practice (such as the composition in yogart). The recited characteristics provides no inventive concept. The claims are not eligible. 
Thus the claims do not amount to significantly more that natural phenomenon, therefore is not eligible under 101. Additional limitations are needed to integrates the claims to a patent-eligible practical application. 

Response to Argument
Applicant’s arguments filed 9/28/2022 have been fully considered but they are not persuasive.
Applicant argued that the claims as a whole focused on a process of practically applying the product to inhibit a microorganism, thus is not directed to a judicial exception.
It is the examiner’s position that claim 1 drawn to a method of administering to a subject a composite comprising naturally occurring lactobacillus strains. The step of administering is recited at a high level of generality to read on any animals consume (as food) the isolated strains that exist in nature, which is a naturally occurring phenomenon.

New Rejections necessitated by amendments: 
	Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as failing to further limit the subject matter of the claim upon which it depends.  Claim 18 recites 4 additional lactobacillus strains, however, in its independent claim 1 the lactobacillus strain is limited to the recited three different strains (by using “selected from a group consisting of…”), therefore claims 18-19 fail to further limit (broader than claim 1) the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Improper Markush Grouping Rejection
Claim 26 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of “excipient or diluent” (claim 26, line 1) is improper because the alternatives defined by the Markush grouping are not excipient or diluent materials which is defined as an inactive substance that serves as the vehicle or medium for a drug or other active substance. The recited list (toothpaste, a dental powder, etc.) are the final products rather than excipient/diluent ingredients.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/            Primary Examiner, Art Unit 1653